The petition for a rehearing is denied. The act under which the sale and deed here involved were made (Stats. 1899, p. 40) provides (sec. 4, subd. f) that the owner of property sold under the street improvement proceedings may redeem from the sale within twelve months after it is made or at any time thereafter before application by the purchaser for a deed, on payment by the owner into the city treasury of the purchase money with interest at one per cent per month. It stands to reason that the larger a lot offered for sale is, the greater the sum bid and paid for it will be, and where a quantity of land in excess of that described in an assessment is offered for sale, it may sell for a correspondingly higher price, and the owner to redeem would in that event have to pay an amount in excess of what should be justly charged against him if the law had been complied with. The right of redemption is a substantial right given to a delinquent owner under the act and it can only be secured to him by a strict compliance with its terms whereby just the quantity of land impressed with the assessment lien shall be sold and no more. If it is possible for the city treasurer to sell just a small quantity in excess of the land described in an assessment it is equally possible for him to sell a very large quantity and at such a figure as would make it difficult, if not impossible, for the owner to redeem, and the situation in every case where there was a departure from the requirements of the law would be complicated by the question of the excess in value of the land sold beyond that described in the assessment.
It is not at all difficult to comply with the plain provisions of the act and the general rule calling for strict compliance with its terms and which will preserve to the owner of land *Page 459 
assessed for street purposes his substantial rights should be adhered to. While the rule of strict adherence to statutory requirements in enforcing the payment of taxes and street assessments may be sometimes relaxed where it clearly appears from all the acts done under the proceedings that no substantial right of the owner of the property charged with the payment of such taxes or assessment has been affected, there is nothing of that kind appearing in this case. All we have is the fact that the lot was described in the assessment as containing a certain quantity of land and the bond, certificate of sale and deed described it as containing a larger quantity. What the amount of the assessment was or the amount for which it was sold does not appear. We have simply a case of a difference in description in the assessment and in the proceedings eventuating in a sale and a deed which would not in themselves present any ground for departing from the strict rule which we have applied.
Shaw, J., Sloss, J., Melvin, J., and Beatty, C.J., concurred.